Citation Nr: 1613964	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-40 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left hand radial arterial insufficiency.  

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for a skin disorder, to include chloracne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The statement of the case was issued by the Winston-Salem, North Carolina RO.  These matters were previously remanded by the Board for further development in March 2013.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2012.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the cervical spine disability, the March 2013 remand instructed the RO to obtain an opinion as to whether it is at least as likely as not that each disorder of the cervical spine is related to any disease or injury incurred during service, specifically the Veteran's reported injuries to the head and/or neck resulting from hitting his head on tank lids multiple times while in Vietnam and Germany.  The examiner was instructed to consider the Veteran's report of continuous symptoms since service, his post-service occupational history, and the significance (if any) that the Veteran also has degenerative disc disease/degenerative joint disease of the lumbar spine.  Unfortunately, the examiner did not consider the Veteran's lay report of continuous symptoms since service, his occupational history, or the significance of his disability of the lumbar spine, choosing to base the opinion on the lack of treatment records in service or post-treatment records until November 2007.  Upon remand, a supplemental opinion should be obtained that fully complies with the March 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998) (a previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

As to the left hand radial artery insufficiency disability, the March 2013 remand instructed the AOJ to contact the Veteran and ask him to identify where he was treated for the probable broken wrist in August 1969.  The remand went on to state that if the Veteran is not able to provide such information, then efforts should be undertaken to obtain unit records, such as morning reports, that may show where the Veteran was taken for treatment.  Although the AOJ requested that the Veteran identify where he was treated for his probable broken wrist in August 1969, it did not go on to the second part of the instruction when the Veteran did not respond.  Upon remand, the AOJ should complete the March 2013 remand instructions and attempt to obtain the Veteran's unit records.  

Additionally, the March 2013 examiner opinion as to the left hand radial artery insufficiency did not consider the Veteran's competent testimony in his December 2009 notice of disagreement of numbness, pain, and extreme sensitivity to cold in his left hand since the in-service injury.  Therefore, a supplemental opinion on this issue is also required.  The notice of disagreement also indicates that the Veteran received treatment for this condition at the VA Medical Center in Durham, North Carolina.  These records should be obtained upon remand.

The March 2013 examination opinion as to chloracne stated that all his treatment in and after service has been for acne vulgaris, and there is no diagnosis of chloracne anywhere.  The examiner did not discuss the September 2009 assessment of chloracne flare up in a VA treatment note.  A supplemental opinion should be obtained that considers the facts of the record.  Reonal v. Brown, 5 Vet. 458, 461 (1993).  

The claims folder should also be updated to include VA treatment records compiled since February 27, 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records of the Veteran's treatment from the Durham VA Medical Center and all associated outpatient clinics, and update the record with treatment records from the Fayetteville VA Medical Center, and all associated outpatient clinics, dated from February 27, 2013 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Contact the National Personnel Records Center, the National Archives and Records Administration, or any other appropriate records repository and request unit records, including morning reports, that may show where the Veteran was taken for treatment for his probable broken wrist in August 1969.  The Board notes that the Veteran's DA20 demonstrates that he was assigned to H company, 2nd Squadron, 11th Armored Cavalry Regiment while serving in the Republic of Vietnam.  If the records obtained indicate where the Veteran was treated for his wrist injury in August 1969, the AOJ should request records from that facility. 

 If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  Thereafter, forward the claims file to an appropriate VA clinician who has not given an opinion on these matters before.  After reviewing the claims file, to include this remand, the clinician is asked to provide the following opinions:

i) Whether it is at least as likely as not (50 percent or greater probability) that each current disorder of the cervical is related to any disease or injury incurred during service, specifically whether it is related to the Veteran's reported injuries to the head and/or neck resulting from hitting his head on tank lids multiple times while in Vietnam and Germany.  The clinician is to specifically address the Veteran's competent report of neck pain since service, his post-service occupational history (which was noted in the March 2007 neurosurgeon's consultation note that includes a history of significant lifting), and the significance (if any) that the Veteran also has degenerative disc disease/degenerative joint disease of the lumbar spine;

ii) Whether it is at least as likely as not (50 percent or greater probability) that any artery/vein or nerve disorder involving the left hand is related to any disease or injury incurred in service, including the possible wrist fracture incurred in August 1969.  The clinician is to consider the Veteran's competent testimony of numbness, pain, and extreme sensitivity to cold in his left hand since the wrist injury.	

Any opinion offered must be supported by a complete rationale.  If the clinician feels that a new physical examination would be helpful in rendering the requested opinions, then a new examination should be scheduled.  

4.  After obtaining the requested treatment records, schedule the Veteran for a new examination with a dermatologist if available, or another appropriate medical clinician, as to the Veteran's skin disorder.  After performing an examination, the examiner is to provide the following opinions:

i) Does the Veteran have chloracne?  The examiner is specifically asked to discuss the difference between chloracne and acne vulgaris or any other skin disorder diagnosed in the Veteran, and to address the September 2009 treatment note containing an assessment of a chloracne flare up.  If the examiner finds a current diagnosis of chloracne, it is not necessary to continue with the questions below.

ii) Is the Veteran's current skin disorder related to the pre-existing skin problems noted in the Veteran's October 1968 entrance examination? 

iii) If the Veteran's current skin disorder is NOT related to the pre-existing skin problems noted in the Veteran's October 1968 entrance examination, is it at least as likely as not (50 percent or greater probability) that the Veteran's current skin disorder is caused by or related to service?

iv) If the Veteran's current skin disorder is a continuation of the pre-existing skin problems noted in the Veteran's October 1968 entrance examination,  is it at least as likely as not (50 percent or greater probability) that the acne noted in the Veteran's entrance examination was aggravated (increased beyond the natural progress of the condition) by service?  The examiner is to consider that the October 1968 entrance examination indicated that the Veteran's acne was not cystic, but that a September 1970 service treatment record (STR) noted cystic acne.

Any opinion offered must be supported by a clear and accurate rationale.  

5.  After completing all of the above development, readjudicate the issues of entitlement to service connection for diabetes mellitus and sleep apnea.  If any benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  
	
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




